Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: Figures 1-4
Species II: Figure 6
Species III: Figures 7-8
Species IV: Figures 12-14
Species V: 16-17 and 20
Species Vl: Figure 18
Species VII: Figure 19A
Species Vlll: Figure 19B
Species IX: Figure 26
The species are independent or distinct because Species l depicts a helmet having a first and second energy absorbing member in a nested arrangement, the first absorbing layer having a protrusion and the second absorbing layer having a corresponding recess. Species ll depicts a helmet having a first and second energy absorbing member in a nested arrangement, with a relieved edge provided on the second energy absorbing layer. Species lll depicts a helmet having a first and second energy absorbing member in a nested arrangement with displacement devices provided between the first energy absorbing layer and the second energy absorbing layer 360 at predetermined locations. Species lV depicts a helmet with a first energy absorbing member as a first component positioned within a second component25. Species V depicts a helmet having a single energy absorbing member with an inner surface having longitudinal ribs, a shear component attached longitudinal ribs, and a comfort pad, Species Vl depicts a helmet having a single energy absorbing member with an inner surface having longitudinal ribs, a shear component coupled to the longitudinal ribs, a comfort pad fitting interiorly a shear component and having gaps in the circumferential direction adjacent the front of the helmet. Species Vll depicts a helmet having a single energy absorbing member with an inner surface having longitudinal ribs with locations of the inner surface that protrude inwardly relative to10 immediate surrounding areas and a shear component coupled to the longitudinal ribs, the shear component including fasteners on select locations to couple the comfort pad. Species Vlll depicts a helmet with a coextensive comfort pad aligned and inside the shear component, the shear component provided with a layer of attachment textile on its outer surface for coupling the shear component and the comfort pad to the inner surface. Species lX depicts a helmet with a recessed area of roughly 1/3 of the interior of the helmet, ribs on the interior surface that extend radially, and a shear component coupled to the interior surface. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be generic.

Applicant is to elect one of the following sub-species of configurations for the first energy absorbing layer (election only required if Species l above is elected):
Sub-Species A: Figure 5A
Sub-Species B: Figure 5B
The species are independent or distinct because Sub-Species A depicts the first energy absorbing layer with a notch/gap at the rearward end along the periphery and Sub-Species B depicts the first energy absorbing layer with a substantially continuous periphery. In addition, these species are not obvious variants of each other based on the current record.

Applicant is to elect one of the following sub-species of configurations for the displacement device (election only required if Species lll above is elected):
Sub-Species a: Figures 9-10
Sub-Species b: Figure 11
The species are independent or distinct because Sub-Species a depicts multiple placement devices as shear components that are between the first energy absorbing layer and the second energy absorbing layer at multiple predetermined locations, Sub-Species b depicts the displacement device as a slip system with a first sheet and a second sheet on opposite sides of a10 friction reducing material. In addition, these species are not obvious variants of each other based on the current record.


Applicant is to elect one of the following sub-species of configurations for the comfort pad and shear component (election only required if Species lll or V above is elected):
Sub-Species i: Figures 21A-21B
Sub-Species ii: Figures 22A-22B
Sub-Species iii: Figures 23A-23B
Sub-Species iv: Figures 24A-24B
Sub-Species v: Figure 25
The species are independent or distinct because Sub-Species i depicts the comfort pad fit together with the shear component at a planar intersection as a “stacked” configuration. Sub-Species ii depicts the comfort pad with an opening and the shear component with a rib as an “aligned” configuration. Sub-Species iii depicts the comfort pad with an opening and the shear component with a rib having an enlarged distal end and the opening having a corresponding chamfer shaped to receive the enlarged distal end of the rib as a “locking” configuration. Sub-Species iv depicts the shear component 
shaped with a rib  having the enlarged end but without any surrounding comfort pad. Sub-Species v depicts a comfort pad and a shear component with a low profile with boundaries separating adjacent comfort pads. In addition, these species are not obvious variants of each other based on the current record.

Applicant is to elect one of the following sub-species of attachment between the shear component and the attachment textile (election only required if Species G or H above is elected):
Sub-Species 1: the shear component formed of an injection molded thermoplastic elastomer with the attachment textile present during the molding process.
Sub-Species 2: the shear component and the attachment textile joined together in a separate step.
There is a search and/or examination burden for the patentably distinct species and sub-species as set forth above because at least the following reason(s) apply:
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant was not contacted to make an oral election to be above restriction requirement due to the complexity of the restriction requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732